Ms. Shannon Tuckett Attorney at Law 507 Hickory Street, P.O. Box 1938 Texarkana, Arkansas 75504
Dear Ms. Tuckett:
This is in response to your request for my review and approval of an Interlocal Cooperation Agreement between the City of Texarkana, Arkansas, and Miller County, Arkansas in connection with the construction and maintenance of a juvenile detention center. Your request is made pursuant to A.C.A. § 25-20-104(f) (Repl. 1992).
My review indicates that the Agreement is in proper form and is compatible with the laws of this state. The agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh